Citation Nr: 1241471	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have current right ear hearing loss according to VA standards. 

2.  The Veteran's left ear hearing loss is related to his active duty service. 


CONCLUSIONS OF LAW

1.  Service connection is not warranted for right ear hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Left ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With regard to the Veteran's claim for left ear hearing loss, without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for left ear hearing loss, because the Board is granting the Veteran's claim to the fullest extent.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With regard to the Veteran's claim for right ear hearing loss, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.


Prior to the initial adjudication of the claim, the RO's March 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met. See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In June 2008, the Veteran was provided a VA examination with regard to the claim for service connection for hearing loss.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests, noted the Veteran's assertions, and provided an opinion.  As will be discussed below, the Board affords little probative weight to the opinion provided; however, for purposes of adjudicating the Veteran's claim for right ear hearing loss on the basis that there is no currently diagnosed hearing loss in the right ear, the Board finds the audiology tests conducted adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473. 



Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for hearing loss as a result of noise exposure he sustained during his active duty service.  The Veteran's military occupation specialty was an armor gunner.  As such, the Veteran contends he was exposed to noise to include fire from tanks, 50 caliber machine guns, 20 mm guns, M79 grenade launchers, M-14 rifles, and 45 caliber automatic pistols.  The Veteran alleges he did not have hearing protection when he was exposed to this noise.  

A review of the Veteran's service treatment records show that at the time of his entrance into service in January 1968, pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
10
5
5
LEFT
15
0
0
0
0

Speech recognition ability was not recorded.  Also, the Veteran's Report of Medical History indicated his ears were normal upon entrance into service. 

An undated service treatment record indicates that the Veteran sought treatment for hearing difficulty while in service.  The service treatment record shows that the Veteran complained that he could not hear very well for three days.  It was recorded that both of the Veteran's ears were full of cerumen.

In a March 1970 Report of Medical Examination for separation from service, the Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
0

Speech recognition ability was not recorded.  Also, the Veteran's January 1970 Report of Medical History indicated his ears were normal upon separation.

In June 2008, the Veteran underwent a VA Compensation and Pension examination.  The VA examiner had the opportunity to review the Veteran's file and interview the Veteran.  The Veteran reported that he served in the military from April 1968 until March 1970 as an armor crewman/gunner.  The Veteran reported that he was exposed to 105, 50cal, M-70 grenade launcher, and M-14 rifle fire during training without hearing protection.  The Veteran also reported that post-service he worked in an assembly for 36.5 years with hearing protection.  The Veteran denied recreational noise exposure. 

The VA examiner found the Veteran's pure tone thresholds, in decibels, to be: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
20
30
35
LEFT
15
10
20
45
50

The examiner also performed the Maryland CNC Test.  The Veteran's speech recognition scores were 96 percent at the right ear, and 96 percent at the left ear.  

With regard to Veteran's right ear, the examiner concluded that the Veteran had mild sensorineural hearing loss at 3000-6000 Hertz, and moderately-severe hearing loss at 8000 Hertz in the right ear.  However, the results of the audiogram do not meet the criteria for hearing loss of the right ear according to VA standards.  
38 C.F.R. § 3.385.  None of the auditory thresholds in the right ear were above 40 decibels, only 2 auditory thresholds were 26 decibels or greater, and the speech recognition score was greater than 94 percent.  Id.  Additionally, the claims file contains no other medical evidence documenting that the Veteran meets the criteria for right ear hearing loss according to VA standards.  Therefore, based on objective medical evidence, the Veteran does not have a current diagnosis of right ear hearing loss under 38 C.F.R. § 3.385.  

The Board notes that the Veteran has asserted hearing difficulty in his right ear since his separation from service.  The Veteran is competent to report that he experiences hearing difficulty.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, as a lay person, the Veteran is not competent to make a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report what comes to him through the senses, he does not have medical expertise, and he cannot establish through lay reports alone that his hearing loss is of such severity as to meet the criteria of 38 C.F.R. 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Board recognizes the Veteran's sincere belief in his claim of right ear hearing loss, the competent medical evidence of record does not show the Veteran to have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, there may be no service connection for this claimed disability on either a presumptive or direct basis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for right ear hearing loss, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107. 

With regard to the Veteran's left ear, the examiner also concluded the Veteran had moderate sensorineural hearing loss at 3000-4000 Hertz, and moderately-severe hearing loss at 6000-8000 Hertz in the left ear.  Here, at both 3000 and 4000 Hertz, the Veteran's pure tone thresholds were above 40 decibels; thus fulfilling the requirements of 38. C.F.R. § 3.385.  As such, the Board finds that the evidence of record clearly demonstrates a current diagnosis of left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.85.

The VA examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure or acoustic trauma during his military service.  The examiner based this opinion on her observations that the hearing thresholds were within normal limits upon the Veteran's separation from service. 

The Board finds the June 2008 VA opinion to be of little probative value.  The examiner did not discuss the Veteran's military occupational specialty or the Veteran's lay assertions of in-service noise exposure in rendering her opinion.  Further, in rendering her opinion, the examiner failed to discuss the Veteran's in-service treatment for hearing difficulty.  The examiner focused solely on the fact that the Veteran's hearing thresholds were within normal limits upon separation from service.  However, the law does not require evidence of a hearing disability in service.  There need only be a basis for attributing the current disorder to an injury or incurrence in service.  38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that disease was incurred in service).  Specifically, in claims for service connection for hearing loss, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 81, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, with regard to the Veteran's lay statements, as noted above, the Veteran has asserted he was exposed to acoustic trauma from tanks, 50 caliber machine guns, 20 mm guns, M79 grenade launchers, M-14 rifles and 45 caliber automatic pistols during service.  The Veteran's DD 214 reflects that his military occupation specialty was an armor gunner.  The Board finds the Veteran's statements are competent with regard to matters that he has experienced first-hand. See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno, 6 Vet. App. at 469; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds the Veteran's contentions regarding his military noise exposure to be credible in light of his military occupational specialty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Board notes that the June 2008 VA examiner determined the Veteran's left ear hearing loss was not caused by or a result of noise exposure or acoustic trauma during service.  However, as the Veteran has a current diagnosis of left ear hearing loss, his military occupation specialty suggests he was exposed to noise during service, the Veteran has submitted competent and credible assertions regarding his service and the onset of his hearing loss in service, and the June 2008 VA opinion has been determined to be of little probative value, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for left ear hearing loss.  However, as discussed above, hearing loss cannot be granted for the right ear, as the Veteran does not have right ear hearing loss according to VA standards. 


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted. 



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


